department of the treasury internal_revenue_service washington d c contact person id number contact number tt e0-ralt - date aug significant index no egend o u y h c dear sir or madam this letter is in response to a's request for a ruling on the tax consequences of a proposed fiscal_year set-aside under sec_4942 of the intemal revenue code a has requested a ruling that the proposed set-aside be deemed to be a qualifying_distribution under sec_4942 of the code for a's taxable_year ending date because it satisfies the suitability test of sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations a has been recognized as exempt under sec_501 of the code and classified as a private_foundation under sec_509 a proposes to assist b an educational_institution recognized as exempt under sec_501 of the code b plans to construct a pool to promote physical education and a building that will provide shower facilities office space and storage areas pool construction began the first week of date a set_aside x in order to build the pool facility a attests that this set- aside will actually be paid for the construction of the pool facility within months of the date of the set-aside pursuant to the construction_contract a will release funds periodically as contract installments become due this periodic disbursement of funds will be made pursuant to the set- aside the set-aside will assure a that its funds will be used for their intended purpose the construction of the pool facility the immediate payment of funds will not provide awith such assurance sec_501 c of the code provides for the exemption of organizations that are organized and operated exclusively for religious charitable or educational_purposes no part of the net earings of which inures to the benefit of any shareholder or individuals sec_4942 of the code provides that for purposes of this section the term qualifying_distribution means-- a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides in general that for all taxable years beginning on or after date subject_to such terms and conditions as may be prescribed by the secretary an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b sec_4942 of the code provides in part that an amount set_aside for a specific project shall meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within years and at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the project is one which can better be accomplished by such set-aside than by immediate payment of funds sec_53_4942_a_-3 of the regulations describes certain set-asides and provides that-- in general an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph b are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and di the set-aside satisfies the suitability test described in subparagraph of this paragraph or with respect to a set-aside made in a taxable_year beginning after date the private_foundation satisfies the cash distribution test described in subparagraph of this paragraph if the suitability test or cash distribution test is otherwise satisfied the month period for paying the amount set_aside may for good cause shown be extended by the commissioner sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as part of a matching-grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized a plan to purchase an additional group of paintings offered for sale only as a unit that requires an expenditure of more than one year's income or a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not ail of the details of the program have been finalized during fiscal_year a set_aside x for a pool facility construction_project this facility will promote physical education in addition a indicates that this set-aside will be paid for the construction of the poo facility within months of the date of the set-aside furthermore the set-aside will assure a that its funds will be used for their intended purpose the construction of the pool facility the immediate payment of funds will not provide awith such assurance therefore the project can be better accomplished by a set-aside than by the immediate payment of funds accordingly based on the information presented we rule that a's proposed set-aside constitutes a qualifying_distribution under sec_4942 of the code because it meets the requirements described in sec_53_4942_a_-3 and satisfies the suitability test described in sec_53_4942_a_-3 our approval of your set-aside for is based upon our understanding that the set- aside has in fact been pledged for the specific project indicated and in the amount indicated and that the pledged funds will be expended within the month period this ruling applies only to income set_aside for tax_year since you have not requested set-asides for any other year under sec_53_4942_a_-3 of the regulations a set-aside that is approved by the commissioner or which satisfies the cash distribution test shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates any amount which is set_aside shall be taken into account for purposes of determining the private_foundation's_minimum_investment_return under sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income under sec_53_4942_a_-2 this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about a's exempt status and qualifying distributions please keep a copy of this ruling in the organization's permanent records sincerely robert c harper jr manager exempt_organizations technical group
